PER CURIAM.
Considering the motion for clarification, as well as the opposition filed, and further considering this court’s order of November 20, 1990 as well as the report of the Judicial Administrator on his study of the progress made by the 14th Judicial District Court in handling the voluminous and complex asbestos /silica litigation, the court grants the motion and enters the following order:
The 14th Judicial District Court is instructed to immediately assign judges, other than Judge Hawsey, to conduct pre-trial proceedings and to preside over the trials of the asbestos/silica cases now fixed.
Judge Hawsey is instructed to take the dockets of the assigned judges as necessary.
HALL, J., dissents.